PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/388,243
Filing Date: 18 Apr 2019
Appellant(s): LIN, Ching-Yi



Anthony Kandare

For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 2/16/2021.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1-19-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS Pre-AIA  35 U.S.C 112, first paragraph
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The pre-AIA  35 U.S.C 112, first paragraph rejections to claims 1-23 are withdrawn in the interview summary dated 2/12/2021.

Corrected Grounds of Rejection 
The ground(s) of rejection of claims 8-11, 13, 21, 22, and 23 set forth in the Office action dated 1/19/2021 from which the appeal is taken have been corrected below.  The corrected grounds of rejection does not constitute a new grounds of rejection because the statutory basis of the corrected grounds of rejections (i.e., 35 U.S.C. 103), the evidence relied upon, and the thrust of the basis rejection all remain the same with a reliance upon fewer references in the case of claims 9-11, 13, 21, and 22.  
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair 
 Only the headers for the rejections of claims 8-11, 13, 21, 22, and 23 are modified.  The rejection of claim 21 is relied on Park in view of Peterson, MacDonald and Sharma.  The rejection of claims 9-11 and 22 are relied on Park in view of Peterson, MacDonald and Rauhala.  The rejection of claim 13 relies on Park in view of Peterson, McDonald, Rauhala, and Cox.  The rejection of claims 8 and 23 rely on Park in view of Peterson, MacDonald, Rauhala, and Sharma.

The Following Ground(s) of Rejection Are Applicable to The Appealed Claims.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and MacDonald and Sharma.
Regarding claim 21, Park discloses: A method comprising: establishing, by communications appliance (300, figs. 1, 4), voice communications including voice ; initiating recording, by the communications appliance, initiating storing, by the communications appliance, the data communications including the voice communications on a computer (reads on 200, figs. 1-2) or on a removable storage device; retrieving, by the communications appliance, the stored data communications including the voice communications (figs. 1-8; col. 7 lines 37-56; col. 9 lines 7-13).
Park differs from the claimed invention in that he does not specifically disclose: voice communications including voice-over-data communications, compressing, by the communications appliance, the data communications including the voice-over-data communications, compressing, by the communications appliance, the data communications including the voice-over-data communications; facilitating displaying video, by the communications appliance; wherein the communications appliance is configured to also be connected to a video camera for facilitating displaying video.
However, Peterson voice communications including voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); Sharma discloses: compressing, by the communications appliance, the data communications including the voice-over-data communications (abstract); McDonald discloses: facilitating displaying video, by the communications appliance; wherein the communications appliance is configured to also be connected to a video camera for facilitating displaying video (fig. 4, col. 7 lines 28-36).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: voice communications including voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by .
3.	Claims 9-11, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald and Rauhala.
Regarding claim 22, Park discloses: A communications appliance (300, FIGS. 1-4)configured to perform actions comprising: establishing voice communications including voice communications; initiating recording data communications including voice communications; initiating storing the data communications including the voice communications on a computer (reads on 200, figs. 1, 2) or a removable storage device; retrieving, the data communications including the voice communications (figs. 1-8; col. 7 lines 37-56; col. 9 lines 7-13).
Park differs from the claimed invention in that he does not specifically disclose: establishing voice communications including voice-over data communications, facilitating displaying video; and wherein the communications appliance is configured to also facilitate displaying video via a video camera connected to the communications appliance, wherein the communications appliance is configured to download a software application upgrade  
However, Peterson discloses: establishing voice communications including voice-over data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); McDonald discloses: facilitating displaying video; and wherein the communications appliance is configured to also facilitate displaying video via a video camera connected to the communications appliance (fig. 4 col. 4 lines 25-29); Rauhala discloses: wherein the communications appliance is configured to download a software application upgrade (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: voice communications comprise voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; facilitating displaying video; and wherein the communications appliance is configured to also facilitate displaying video via a video camera connected to the communications appliance as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald , wherein the communications appliance is configured to download a software application upgrade as this arrangement would facilitate to download desired information from internet as taught by Rauhala.
Park differs from claim 9 in that he does not specifically disclose: wherein the communications appliance is configured to download a software application via an IP or IP-based network.
	However, Rahula discloses: wherein the communications appliance is configured to download a software application via an IP or IP-based network (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16).
	Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein the communications appliance is configured to download a software application via an IP or IP-based network as this arrangement would facilitate to download desired information from internet as taught by Rahuala.
Regarding claim 10, 11, Park further discloses the following: wherein the communications appliance comprises a converter to convert acoustic signals from analog to digital format (col. 5 lines 59-64), wherein the communications appliance (300, figs. 1, 4) includes at least one transceiver (308, fig. 4) for transmitting the voice communications (col. 6 lines 21-25). 
s 8 and 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald and Rauhala as applied to claim 22 above, and further in view of Sharma.
The combination differs from claims 8 and 23 in that it does not specifically disclose: wherein the data communications including the voice-over-data communications are compressed, wherein the voice communications are analog voice communications, the actions further comprising processing voice communications including converting the analog voice communications to digital voice communications.
However, Sharma discloses: wherein the data communications including the voice-over-data communications are compressed, wherein the voice communications are analog voice communications, the actions further comprising processing voice communications including converting the analog voice communications to digital voice communications (abstract).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein the data communications including the voice-over-data communications are compressed as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma; wherein the voice communications are analog voice communications, the actions further comprising processing voice communications including converting the analog voice communications to digital voice communications as this arrangement would facilitate digital communications over telephone lines as taught by Sharma.
5.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald and Rauhala as applied to claim 22 above, and further in view of Cox et al. (US PAT: 6,064,874, hereinafter Cox).
The combination differs from claims 13 in that it does not specifically 
However, Cox discloses the following: further comprising processing a fee for storing the recorded data communications (col. 10, line 66-col. 11, line 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: further comprising processing a fee for storing the recorded data communications as this arrangement would facilitate charging fee for a service as taught by Cox.

6.	Claims 1-2, 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US PAT: 6,246,489, filed 6-8-98) in view of Peterson et al. (US PAT: 6,728,546, hereinafter Peterson) and McDonald (US PAT: 6,335,753, filed 6-15-98).
Regarding claim 1, Park discloses: A system for facilitating controlling voice communications, the system comprising: a communications appliance (300, figs. 1, 4) configured for initiating recording the data communications including voice communications, wherein the voice communications includes voice communications; the voice communications including acoustic signals at the communications appliance converted to analog signals; the communications appliance comprising a converter configured to convert the voice communications from analog to digital voice data, the communications appliance initiating interfacing voice, and recording operations with a computer (reads on 200, figs. 1-2), the communications appliance is configured for facilitating displaying video (OPE 304, includes display); and wherein the communications appliance is further configured to facilitate storing the voice communications on a computer of 
Park differs from claims 1, in that he does not specifically disclose: communications includes voice-over-data communications; and further configured for connecting to a video camera for facilitating displaying video.
However, Peterson discloses: communications includes voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); and McDonald discloses: configured for connecting to a video camera for facilitating displaying video (fig. 3; abstract; col. 7 lines 28-36).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: communications includes voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; and further configured for connecting to a video camera for facilitating displaying video as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald.
Regarding claims 2, 4-5, Park further discloses the following: comprising a key configured for initiating recording of the voice communications when activated (step 402, fig. 5, col. 6 lines 41-43), wherein the voice communications can be stored on the computer, on another computer or on a removable storage device (reads on 200, figs. 1-2), wherein the communications appliance (300, figs. 1-4) includes at least one transceiver (308, fig. 3) for transmitting the voice communications.
3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald as applied to claim 1 above, and further in view of Sharma (US PAT: 5,546,395).
The combination differs from 3 in that it does not specifically disclose the following:  wherein at least one voice communication in digital format is compressed.
However, Sharman discloses the following: wherein at least one voice communication in digital format is compressed (abstract).
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: wherein at least one voice communication in digital format is compressed as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma.
8.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald as applied to claim 1 above, and further in view of Rauhala et al. (US PAT: 6,680,919; filed 2-4-2000, hereinafter Rauhala).
The combination differs from claim 6 in that it does not specifically disclose: wherein the communications appliance further has the capability of performing data communications including Internet access for viewing and downloading software via an IP or IP-based network.
However, Rauhala discloses the following: wherein the communications appliance further has the capability of performing data communications including 
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify Schuster’s system to provide for the following: wherein the communications appliance further has the capability of performing data communications including Internet access for viewing and downloading software via an IP or IP-based network as this arrangement would facilitate to download desired information from internet as taught by Rauhala.
9.	Claims 14-18, 19, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald, Sharma and Rauhala.
Regarding claim 14, Park discloses: A method comprising: establishing by a communications appliance (300, figs. 1,4), voice communications, wherein the voice communications comprise voice communications; converting, by the communications appliance, the voice communications from analog signals to digital data; transmitting by the communications appliance, the digital data to a computer (reads on 200, figs. 1-2); initiating, by the communications appliance recording the digital data including the voice communications on the computer (reads on 200, figs. 1-2); wherein the digital data including the voice communications are stored on a memory figs 1-8; col. 7 lines 37-56).
	Park differs from the claimed invention in that he does not specifically disclose: voice communications comprise voice-over-data communications, compressing, by the communications appliance, the digital data; facilitating, by the communications appliance, displaying video; and downloading, by the communications appliance, a software application via an IP or IP-based network.
	However, Peterson discloses voice communications comprise voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23); Sharma discloses: compressing, by the communications appliance, the digital data (abstract); McDonald discloses: facilitating, by the communications appliance, 
Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: voice communications comprise voice-over-data communications as this arrangement would facilitate to provide an economical choice for communications as shown by Peterson; compressing, by the communications appliance, the digital data as this arrangement would facilitate data reduction for transmission or storage as taught by Sharma; facilitating, by the communications appliance, displaying video; as this arrangement would facilitate to provide enhanced user experience during communication as shown by McDonald and downloading, by the communications appliance, a software application via an IP or IP-based network as this arrangement would facilitate to download desired information from internet as taught by Rauhala
	Regarding claims 15-17, Park further discloses: further comprising activating recording via a key (step 402, fig. 5, col. 6 lines 41-44), further comprising retrieving the stored digital data including the voice communications (step 500, fig. 7, col. 7 lines 60-63), wherein transmitting by the communications appliance comprises transmitting the digital data for recording via a transceiver (308, fig. 4, col. 6 line 21-25).
	Park differs from claim 18 in that he does not specifically disclose: wherein, for facilitating displaying video, the communications appliance is configured for connecting to a video camera for also facilitating displaying video.
	However, McDonald discloses the following: wherein, for facilitating displaying video, the communications appliance is configured for connecting to a video camera for also facilitating displaying video (fig. 3; abstract; col. 7 lines 28-36).
	Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: 
	Regarding claim 19, Park discloses: A method for recording voice communications during a voice communication call, comprising: establishing a voice communication call with a phone communications appliance (300, figs. 1, 4), wherein the voice communication call is an analog or digital communication call; converting, by the communications appliance, at least one voice communication from analog to digital format; initiating, by the communications appliance, recording the at least one voice communication, wherein the at least one voice communication is recorded during the voice communication call; facilitating, by the communications appliance, recording or storing of the at least one voice communication on a memory (figs 1-8; col. 7 lines 37-56).
	Park differs from the claimed invention in that it does not specifically disclose: facilitating, by the communications appliance, displaying video; facilitating, by the communications appliance, downloading a software application via an IP or IP-based network; performing, by the communications appliance, data communications including Internet access for viewing and interacting with Internet content, compressing, by the communications appliance, the digital at least one voice communication.
	However, McDonald discloses the following: facilitating, by the communications appliance, displaying video (fig. 4, col. 4 lines 28-36); Rauhala discloses: facilitating, by the communications appliance, downloading a software application via an IP or IP-based network; performing, by the communications appliance, data communications including Internet access for viewing and interacting with Internet content (fig. 1-3, col. 4 lines 25-29; col. 5 lines 1-4; claim 4, claim 16); Sharma discloses: compressing, by the communications appliance, the digital at least one voice communication (abstract).
	Thus, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify Park’s system to provide for the following: 
10.	Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Peterson and McDonald, Sharma and Rauhala as applied to claims 14 above, and further in view of Cox et al. (US PAT: 6,064,874, hereinafter Cox).
The combination differs from claims 20 in that it does not specifically disclose: further comprising processing a fee for storing the recorded data communications.
However, Cox discloses the following: further comprising processing a fee for storing the recorded data communications (col. 10, line 66-col. 11, line 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: further comprising processing a fee for storing the recorded data communications as this arrangement would facilitate charging fee for a service as taught by Cox.

(2) Response to Argument
Rejections under 35 U.S.C. §112 (pre-AIA ), first paragraph.
Appellant’s arguments with respect to claims 1-6, 8-11 and 13-23 are moot in view of the fact that 112 first paragraph rejections have been withdrawn through Examiner Interview summary dated 2-12-21.
Rejections under (Pre-AIA ) 35 U.S.C. §103(a)
	Regarding rejection of independent claim 1, appellant argues on page 15 of the appeal brief “Appellant submits that Park in view of Peterson and McDonald, taken alone or in any combination, do not teach or suggest at least “a communications appliance configured for initiating recording the data communications including.. .voice-over-data communications.. .the communications appliance initiating interfacing voice, video and recording operations with a computer,” as recited by independent claim 1”.
	Appellant further includes arguments depicting different features taught by individual references (see appellant’s arguments on pages 15-16 of the appeal brief)  and presents this argument “The proposed modifications would have at least two computers with different respective functions: McDonald’s computer system with the sound device and Park’s cordless facsimile apparatus. Thus, Park in view of Peterson does not teach or suggest, “a communications appliance configured for initiating recording the data communications including.. .voice-over data communications.. .the communications appliance initiating interfacing voice, video and recording operations with a computer,” as recited by claim 1.”
	“One skilled in the ordinary art would recognize that the modifications of combining the two computers so that a computer is capable of interfacing voice, video and recording operations with the communications appliance would involve substantial reconstruction and redesign to Park’s cordless facsimile, which is the device the Office Action relies upon pertaining to recording functions. Ex ante, the function of Park’s cordless facsimile is to record telephone conversations and conduct other cordless facsimile apparatus functions as described by Park. Ex 
“Thus, Park in view of Peterson, taken alone or in any proper combination thereof do not teach or suggest, “a communications appliance configured for initiating recording the data communications including . . .voice-over-data communications.. .the communications appliance initiating interfacing voice, video and recording operations with a computer,” as recited by claim 1.”
In response to the above arguments of the appellant, the Examiner would like to point out that the Appellant is not combining the prior art in the same manner as the prior art rejection of claim 1.  The appellant’s proposed combination results in the addition of another computer to the teachings of Park.  Instead as indicated on page 9 of the Non-Final office Action, Peterson is relied upon modify Park by adding communications including “voice-over data communications”.   Appellant is reminded that:  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  
One of ordinary skill in the art would understand that it would be unnecessary to have two computers present as in appellant’s proposed combination that is inconsistent with the position of record when it is readily understood that a computer is capable of executing multiple functions in parallel.  Also, in Park, the fax machine is a computer device that is already performing multiple functions (e.g., fax sending/receiving and voice recording)- see a central processing unit (CPU) 202 controls an overall operation of the cordless facsimile apparatus 200 according to a control program stored in a memory 204 (col. 5, lines 36-64; col. 7, lines 4-27; and col. 8, lines 32-51).  

	It is indicated: “Appellant further argues that the communications appliance initiates video communications (mid page 16).  In response to this, the appliance only needs to facilitate these communications.” It is relevant to point out, “the appellant arguing limitations is not claimed, Viz recording video communications, only claiming recording voice communications”.  In light of this, McDonald clearly teaches facilitating video communications (abstract) and Park discloses voice communications and also recording voice communications.  The combination of Park and McDonald clearly teaches facilitating audio and video communication as set forth in the office set forth above.
	Appellant further argues on page 19 of appeal brief: “To modify the references cited by the examiner, the modification would require modifications to all the key components of Park’s system. At least the portable unit would need to be modified to be capable of initiating interfacing voice, video and recording operations with the modified facsimile apparatus; voice or data implemented on an IP or IP-based network; and the cordless facsimile apparatus modified to be capable of interfacing voice, video and recording operations with the modified portable unit. As such, the modifications would require at least: higher CPU, more memory, a larger screen for video, software to support video, implementation of an IP or IP-based network and modifications of technology to be compatible with the IP or IP-based network. One skilled in the ordinary art would recognize that these modifications require substantial reconstruction and redesign to all the key components of Park’s system. Thus, the modifications/combination is not predictable and not prima facie obvious.”
	In response to the appellant’s arguments directed towards the increase in complexity of the system taught by Park through its modification by the secondary references (i.e., Peterson and McDonald), the appellant is reminded simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998) (Court held that claimed catheter for removing obstruction in blood vessels would have been obvious in view of a first reference which taught all of the claimed elements except for a "means for recovering fluid and debris" in combination with a second reference describing a catheter including that means. The court agreed that the first reference, which stressed simplicity of structure and taught emulsification of the debris, did not teach away from the addition of a channel for the recovery of the debris.). Similarly, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)).
Instead, it is noted that"[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, at 415-16, 82 USPQ2d at 1395.  In the instant pre-AIA  35 U.S.C. 103(a) rejection of claim 1, one of ordinary skill in the art would have found it obvious to modify the teachings of Park with Peterson and McDonald because the combination would have yielded the predictable results indicated on page 7 of the 1/19/2021 Office Action wherein “simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device.”  Accordingly, the appellant’s arguments directed towards the increased complexity of Park via the combination set forth in the rejection of claim 1 are not found to be persuasive.
	The Appellant further argues on page 20 of the appeal brief: “The primary intended purpose and the principle operation of facsimiles at the time did not interface video with a communications appliance, did not use a fax over IP or IP-based network, but instead used a circuit-switched network. Based on Park’s explicit description of his facsimile operations and the facsimile protocols in existence at the time; Park’s facsimile system does not disclose interfacing video with a communications appliance, does not disclose using a fax over IP or 
The examiner respectfully disagrees with the appellant’s arguments: The aim of Park is to “relates to a cordless facsimile system, and in particular, to a method of recording a telephone conversation in the cordless facsimile system.”  Changing the communications medium would not alter the Park in such a manner as to be incapable of achieving its intended purpose.
	Here, Park’s intended purpose is: cordless facsimile system, and in particular, to a method of recording a telephone conversation in the cordless facsimile system (col. 1 lines 18-20).
	Peterson provides for: communications including voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23).
	In view of this, Park reference is not changed: Park in combination with Peterson would still work: Park’s voice recording (which is its intended purpose) that would still function on a different type of communication connection where one of ordinary skill would make that combination to achieve a predictable benefit of lower cost that is identified in the office action above.
Regarding appellant’s arguments relating to ITU-T fax protocols over data not being present at the time of Park’s invention (last paragraph of page 19 of Appeal brief), Examiner would like to point out that art rejection does not rely on Park to address this type of data communication.  Instead, Peterson is relied upon to remedy this short coming of the primary reference of Park as Peterson discloses voice-over-data communications (fig. 4; col. 7 lines 34-50; col. 8, line 59-col. 9, line 23).  Thus, the argued limitation is addressed by the combination of prior art In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellant further argues on page 21 of appeal brief: “Appellant respectfully submits that the examiner’s contention that the motivation based on “economical choice” is not only flawed, but conversely, would be more costly. Although the examiner only attributes “economical” motivation to implementing voice-over-the data communications, the requirement of implementing an IP or IP-based network would necessitate changes to a number components to Park’s system including at least: implementing an IP or IP-based network for data or voice (vs. a circuit-switched network); modifying the portable unit to be capable of initiating interfacing voice, video and recording operations with the modified cordless facsimile apparatus; and modifying the cordless facsimile apparatus to be capable of interfacing voice, video and recording operations with the modified portable unit.  At least the modifications would require: higher CPU, more memory, a larger screen for video, software to support the video, implementation of an IP or IP-based network and modifying the technology to be compatible with the IP or IP-based network. One skill in the ordinary art would understand that these modifications of adding more features/functions would be more costly not less as the examiner contends. Therefore, the “economical” motivation that the examiner cites is flawed.”
	Regarding this, Appellant misconstrues the motivation statement about the cost.  Examiner refers to cost of communications through internet would reduce 
	Appellant further argues that McDonald does not add the benefit of decreasing cost (end of page 21 of appellant’s appeal brief).  Regarding this examiner would like to point out that decrease in cost is a benefit of Peterson not McDonald.  McDonald has the separate benefit of an “enhanced user experience during communication” as indicated in the Non-Final Office Action.
 	Appellant further argues on page 22 of appeal brief: “Independent claims 14, 19, 21 and 22 also make similar or related arguments on motivation. Claim 14, 21 and 22 all refer to modifying Park’s system to provide voice-over data communications for “economical” motivation while also citing “enhanced user experience” for adding other features/functions. As discussed above, although the examiner only attributes “economical” motivation to implementing voice-over-the data communications, these modifications would increase costs to his other proposed modifications. Therefore, the “economical” motivation that the examiner cites is flawed.”
	As already stated above, Appellant misconstrues about the cost.  Examiner refers to cost of communications through internet would reduce result in cost reduction for voice and data communications.  Furthermore, the appellant is not combining the prior art in the same manner as in the prior art rejection.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." 

B.     Rejection of Claim 3 under pre-AIA  35 U.S.C. §
103(a) - Park in view of Peterson and McDonald, and further in view of Sharma.

	Examiner respectfully differs from this assertion of the Appellant and states that the Examiner has established obvious of rejection of claim 1 as set forth above, and further states the Office Action has established a prima facie basis of obviousness for the rejection of dependent claim 3 over Park in view of Peterson and McDonald, and further in view of Sharma as set forth in the office action.

	C.     Rejection of Claim 6 under pre-AIA  35 U.S.C. §
103(a) - Park in view of Peterson and McDonald, and further in view of Rauhala.
	Appellant states: “For at least the same reasons discussed supra for rejecting independent Claim 1 over Park in view of Peterson and McDonald , the Office Action fails to establish a prima facie basis of obviousness for rejecting dependent claim 6 over Park in view of Peterson and McDonald, and further in view of Rauhala.   Rauhala fails to overcome the deficiencies of Park in view of Peterson and McDonald, nor was it relied upon to do so in the Office Action. Accordingly, the rejection of claim 6 is improper and Appellant respectfully requests withdrawal of the same.”
	 Examiner respectfully differs from this assertion of Appellant and states that the Examiner has established obvious of rejection of claim 1 as set forth above, and further states the Office Action has established a prima facie basis of obviousness for the rejection of dependent claim 6 over Park in view of Peterson and McDonald, and further in view of Rauhala as set forth in the office action.

	Appellant states: “The rejections of independent Claims 14, 19, 21, and 22 restate and reapply the proposed modifications and/or combination of Park in view of Peterson and McDonald. For at least the same reasons discussed supra for independent Claim 1, the Office Action likewise fails to establish a prima facie basis of obviousness for rejecting independent claims 14, 19, 21 and 22 over Park in view of Peterson and McDonald. Neither Sharma nor Rauhala,  either alone or in combination, overcome the deficiencies of Park in view of Peterson and McDonald, nor were they relied upon to do so.”
	Examiner respectfully differs from this assertion of Appellant and states that the Examiner has established obvious of rejection of claim 1 as set forth above, and further states the Office Action likewise has established a prima facie basis of obviousness for rejecting independent claims 14, 19, 21 and 22 over Park in view of Peterson and McDonald.   Sharma ,  Rauhala, either alone or in combination, overcome the deficiencies of Park in view of Peterson and McDonald.
 	Appellant states: “Further, The Office Action explicitly includes independent claims 14, 19, 21 and 22 in the listing of claims (independent and dependent) rejected as allegedly being unpatentable over Park in view of Peterson and McDonald and further in view of Sharma and Rauhala. However, the Office Action fails to apply the Rauhala reference for rejecting independent Claim 21 (only Park in view of Peterson and McDonald and further in view of Rauhala; Office Action, pages 12-13). In addition, the Office Action fails to apply the Sharma reference for rejecting independent Claim 22 (only Park in view of Peterson and McDonald and further in view of Sharma; Office Action, pages 13-14).”
	In response to appellant’s arguments regarding to claims 21 and 22, the examiner respectfully disagrees with the appellant’s assertions because the rejection of claim 21 does not rely on teachings of Rauhala and claim 22 does not rely on teachings of Sharma.  If the examiner’s answer removes one or more In re Kronig, 539 F.2d 1300, 1302, 190 USPQ 425, 427 (CCPA 1976), the examiner rejected the claims under 35 U.S.C. 103 over four references. The Board affirmed the rejection under 35 U.S.C. 103, but limited its discussion to three of the references applied by the examiner. Id. The Board relied upon the references for the same teachings as did the examiner. The court held that this did not constitute a new ground of rejection. Kronig, 539 F.2d at 1303, 190 USPQ at 427 ( "Having compared the rationale of the rejection advanced by the examiner and the board on this record, we are convinced that the basic thrust of the rejection at the examiner and board level was the same." ). See also In re Bush, 296 F.2d 491, 495–96, 131 USPQ 263, 266-67 (CCPA 1961) (Examiner rejected claims 28 and 29 under 35 U.S.C. 103 based upon "Whitney in view of Harth;" Board did not enter new ground of rejection by relying only on Whitney).

	Dependent claims 8-11, 15-18 and 23 depend directly from either independent claim 22 (claims 8-11 and 23) or independent claim 14 (claims 15-18). As such, the Office Action has  provided  a prima facie basis for rejecting dependent claims 8-11, 15-18 and 23 for the at least the same reasons as their respective base claims, and further in view of inventive concepts recited therein.
E. Rejections of Dependent Claim 13, 20 under pre-AIA  35 U.S.C. § 103(a) — Park in view of Peterson and McDonald, Sharma and Rauhala and further in view of Cox.
	Appellant states: “The rejections of independent Claims 14 and 22 restate and reapply the proposed modifications and/or combination of Park in view of Peterson and McDonald. For at least the same reasons discussed supra for independent Claims 14 and 22, the Office Action fails to establish a prima facie basis of obviousness for rejection of dependent claims 13 and 20 over Park in view of Peterson and McDonald, as well as Sharma, Rauhala and/or Cox either alone or in combination. None of the supplemental references, taken alone or in combinations, overcome the deficiencies of Park in view of Peterson and McDonald, nor were they were relied upon to do so in the Office Action.”


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Melur Ramakrishnaiah/
Primary Examiner, Art Unit 2651
Conferees:
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                                         

                                                                                                                                                                                                      /JAMES S WOZNIAK/Quality Assurance Specialist, Art Unit 2600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by